Anderson, J.,
after stating the facts as above, delivered the opinion of the court.
The court erred in permitting testimony to uphold the character of the witness Mullins for truth and veracity, when it had *355not been directly assailed. It was not an issue before the jury, and could not be made one, except by bis adversary attacking it in the manner laid down by law. The issue of fact before the jury seems to have been about evenly balanced. Under these circumstances, such testimony probably had influential weight with the jury.

Reversed- and remanded.